Citation Nr: 0619662	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  02-06 213	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the hands, arms, feet, and legs due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1966 to 
July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  Thereafter, jurisdiction was transferred 
to the RO in Indianapolis, Indiana.  In May 2004, the Board 
remanded the veteran's claim to the RO for additional 
development.  The case has been returned to the Board for 
appellate review.


FINDING OF FACT

The veteran does not have peripheral neuropathy of the hands, 
arms, feet, or legs that is attributable to his active 
military service.


CONCLUSION OF LAW

The veteran does not have peripheral neuropathy of his hands, 
arms, feet, or legs that is the result of disease or injury 
incurred in or aggravated during active military service; nor 
may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a May 2004 notice letter and a 
supplemental statement of the case (SSOC) in February 2005, 
the RO notified the veteran and his representative of the 
legal criteria governing his claim, the evidence that had 
been considered in connection with his claim, and the bases 
for the denial of his claim.  After each, they were afforded 
the opportunity to respond.  The May 2004 notice letter 
specifically told the veteran that one of the necessary 
elements for entitlement to service connection on a direct 
basis is evidence of a relationship between his current 
disability and an injury, disease, or event in military 
service.  He was told that medical records or medical 
opinions usually show this relationship (emphasis added).  
Hence, the Board finds that the veteran has received notice 
of the information and evidence needed to substantiate his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the May 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Although the notice 
letter did not explicitly tell the veteran to send in 
pertinent evidence in his possession, the letter notified the 
veteran that it was his responsibility to make sure that the 
RO received all requested records that were not in the 
possession of a Federal department or agency.  Consequently, 
the Board finds that the veteran has been put on notice to 
submit any pertinent evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  
Additionally, while the notice did not refer to criteria for 
assigning a disability rating or an effective date, see 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), neither of 
these questions are before the Board and are not raised by 
the Board's order set forth herein.  Consequently, a remand 
of the service connection issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Tucson, Arizona and the VA Outpatient Clinic (VAOPC) in 
Muncie, Indiana.  Also, records from multiple private 
treatment providers identified by the veteran have been 
obtained.  The RO requested and obtained the veteran's Social 
Security Administration records regarding his disability.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.

Additionally, in July 1999 and June 2004 the veteran was 
afforded VA examinations in relation to his claim, the 
reports of which are of record.  The June 2004 examiner 
provided a medical nexus opinion with rationale, regarding 
the etiology of the veteran's disability, after thorough 
examination and a complete review of the claims file.  In 
this case, further VA examination or opinion is not required 
or necessary.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain 
chronic diseases, such as peripheral neuropathy caused by 
organic disease of the nervous system, may be presumed to 
have incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

If a veteran was exposed to an "herbicide agent" during 
active military, naval, or air service, certain diseases are 
presumed to be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of the disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.309(e) (2005).  (In this context, the 
term "herbicide agent" is defined as a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) 
(2005).)

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, is presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii) (2005).  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  Id.

The veteran and his representative contend that the veteran 
has been diagnosed with peripheral neuropathy and that it is 
related to his exposure to herbicide agents while in the Army 
on active duty.  The veteran alleges that while he was 
stationed in Vietnam from December 1968 to July 1969, he 
observed the spraying of herbicides from a fixed wing 
aircraft and that he was exposed to such.  He maintains that 
this herbicide exposure led to the development of peripheral 
neuropathy.

A review of the medical evidence reflects a current diagnosis 
of chronic peripheral neuropathy of both the bilateral upper 
and lower extremities.  The veteran was first diagnosed with 
peripheral neuropathy many years after service.  There is no 
clinical documentation that relates the veteran's peripheral 
neuropathy to any incident of service.  The veteran's service 
medical records are negative for any indication of peripheral 
neuropathy or nerve damage during service.  The veteran was 
not treated for any complaints associated with peripheral 
neuropathy in service and there is no diagnosis of such in 
service.

A VA examiner, in June 2004, gave the opinion that it is not 
likely that the veteran's peripheral neuropathy is related to 
the military or his exposure to herbicides in the military.  
The opinion was given after a thorough examination of the 
veteran and a complete review of the claims file.  Both the 
veteran's VA and private treatment records reveal no 
competent evidence to the contrary.  Thus, the veteran's 
claim for service connection fails on a direct basis and on a 
presumptive basis for chronic diseases.  See 38 C.F.R. 
§ 3.303, 3.309(a).

The Board has also considered whether the veteran's chronic 
peripheral neuropathy can be presumed to have been incurred 
in service due to the exposure of herbicides.  Such a 
disability is not among the presumptive diseases enumerated 
in 38 C.F.R. § 3.309(e).  In fact, the Secretary of VA has 
determined that there is no positive association between 
herbicide exposure and the development of chronic, persistent 
peripheral neuropathy.  This means that the available studies 
analyzed by the National Academy of Sciences are mutually 
consistent in not showing a positive association between 
exposure to herbicides and the development of chronic, 
persistent peripheral neuropathy.  See Diseases Not 
Associated With Exposure to Certain Herbicide Agents, 68 Fed. 
Reg. 27,630 (May 20, 2003).  Thus, the veteran is not 
claiming entitlement for a disability that can be presumed to 
be service connected due to herbicide exposure.  While acute 
and subacute peripheral neuropathy is a listed presumptive 
disability, by definition it is not the veteran's current 
chronic disability, as it means a transient peripheral 
neuropathy that would have had its onset and been resolved 
many years ago.  See 38 C.F.R. § 3.309(e) (Note 2).  
Therefore, service connection for chronic peripheral 
neuropathy cannot be presumed due to exposure to herbicide 
agents.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Board has considered the written contentions of the 
veteran and his representative with regard to his claim for 
service connection.  While the Board does not doubt the 
sincerity of the veteran's belief that his chronic peripheral 
neuropathy is related to his time in service, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter-such as the etiology of a current disability.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[A] 
layperson is generally not capable of opining on matters 
requiring medical knowledge . . . .").  As such, the 
veteran's assertions cannot provide a basis for a grant of 
service connection.

For all the foregoing reasons, the Board finds that the claim 
for service connection for peripheral neuropathy must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for service connection, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005); Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for peripheral neuropathy of the hands, 
arms, feet, or legs is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


